

117 HR 3042 IH: Motor Carrier Safety Selection Standard Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3042IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Gallagher (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a national motor carrier safety selection standard for entities that contract with certain motor carriers to transport goods, and for other purposes.1.Short titleThis Act may be cited as the Motor Carrier Safety Selection Standard Act.2.Motor carrier selection standard of care(a)In general(1)Selection standardFor any applicable legal requirement with respect to a covered entity contracting with a covered motor carrier for the shipment of goods or household goods, the covered entity shall be considered reasonable and prudent in the selection of such motor carrier if the covered entity verifies, not later than the date of shipment and not earlier than 45 days before the date of shipment, that the covered motor carrier—(A)is registered under section 13902 of title 49, United States Code, as a motor carrier or household goods motor carrier;(B)has at least the minimum insurance coverage required by Federal and State law; and(C)is not determined unfit to operate safely commercial motor vehicles under section 31144 of title 49, United States Code, or otherwise ordered to discontinue operations by the Federal Motor Carrier Safety Administration (including not renewing a Department of Transportation registration number) or a State, for intrastate commerce.(2)SunsetThe standard established under paragraph (1) shall sunset on the effective date of a regulation issued pursuant to subsection (c). (b)Revocation of registrationSection 31144(a) of title 49, United States Code, is amended—(1)in paragraph (3) by striking and;(2)in paragraph (4) by striking the period and inserting ; and; and(3)by adding at the end the following:(5)prescribe by regulation a process for revoking the registration of an owner or operator determined unfit to operate safely a commercial motor vehicle under this section..(c)Rulemaking(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall—(A)update and revise the regulations issued pursuant to subsection (b) of section 31144 to include the requirements of subsection (a); and(B)issue such regulations as are necessary to carry out section 31144(a)(5), as added by this Act. (2)Factors for an unsatisfactory ratingThe regulations updated under paragraph (1)(A) shall provide a procedure for the Secretary to determine if a motor carrier is not fit to operate a commercial motor vehicle in or affecting interstate commerce in accordance with such section.(d)Savings clauseNothing in this Act shall be construed to preempt or supercede any State law or regulation relating to drayage. (e)DefinitionsIn this Act:(1)Covered entityThe term covered entity means a person acting as—(A)a shipper or cosignee of goods, except that such term does not mean a person acting as an individual shipper (as such term is defined in section 13103 of title 49, United States Code);(B)a broker, a freight forwarder, or a household goods freight forwarder (as such terms are defined in section 13102 of title 49, United States Code);(C)an ocean transportation intermediary (as such term is defined in section 40102 of title 46, United States Code), when arranging for inland transportation as part of an international through movement involving ocean transportation between the United States and a foreign port;(D)an indirect air carrier holding a Standard Security Program approved by the Transportation Security Administration, only to the extent that the indirect air carrier is engaging in the activities as an air carrier as defined in section 40102(2) or in the activities defined in section 40102(3); (E)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations, only to the extent that the customs broker is engaging in a movement under a customs bond or in a transaction involving customs business, as defined by section 111.1 of title 19, Code of Federal Regulations; or(F)a motor carrier registered under chapter 139 of title 49, United States Code.(2)Covered motor carrierThe term covered motor carrier means a motor carrier or a household goods motor carrier (as such terms are defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations.(3)Household goodsThe term household goods has the meaning given the term in section 13102 of title 49, United States Code. (4)SecretaryThe term Secretary means the Secretary of Transportation.